DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered. Claims 1-6 and 8-27 are pending and are examined below. 

Response to Arguments
Applicant’s arguments with respect to claims 1-27 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1, 8, 10-12, 15-16, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0113769 A1 (“Stallings”) in view of US 2013/0297104 A1 (“Tyers”) in further view of US 2003/0200911 A1 (“Tatro”).

Regarding claim 1, Stallings discloses a craft body (see [0016] where the boat correspond to the craft body); 
a propulsion device configured to propel the craft body (see the bow thruster control buttons 8, the stern thruster control buttons 9 and the fore/aft control buttons); 
a position acquisition portion configured to acquire trailer positional information about a position of a trailer for carrying the craft body (see [0013] the CPU 1 also records the compass heading from the vessel to the trailer, using a directional radio transmission from the transponder 5, FIG. 1, to the vessel. This compass heading recorded by the CPU marks the location of the boat loading ramp and the trailer); and 
a controller configured to control the propulsion device on the basis of the trailer positional information during one or more operations selected from the group consisting of an operation for releasing the craft body from the trailer and an operation for attaching the craft body to the trailer (see [0016] With the boat safely parked, the owner retrieves the tow vehicle and trailer from its parked location, backs the trailer into the water, and calls for the boat to return to the trailer by pressing the Return button 11 on the remote control. Using his remote control of the instant invention, the boat owner may safely and conveniently unload and load his boat on to his trailer without help from other people).

Tyers discloses automatic docking and marine vessel collision avoidance systems where a digital signal processor or a dedicated signal processing circuit configured to automatically control the propulsion device on the basis of the trailer positional information (see [0045] the programmable processor control unit 30 transmits to activate a bow distance, velocity and position transducer 46. Upon activation of the bow distance, velocity and position transducer 46, real-time distance and velocity information is detected and wirelessly transmitting to the programmable processor control unit 30 distance and velocity information of the bow 69 of the marine vessel 60 in relation to an external object 70 (i.e. an environment such as a marina, another marine vessel or rocks etc.). In this embodiment, the programmable processor control unit 30 is in electronic communication with a plurality of actuators 53 which control the forward/reverse drive selector 62 to maintain the marine vessel's 60 velocity preferably at a maximum of five knots).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Tyers with the system disclosed by Stallings in order to detect and transmit a set of distance information between the marine vessel and an external object (i.e. a dock, another marine vessel, a structure above water, or buoy for example) to enable the programmable automatic docking system to navigate the marine vessel to a final pre-selected position from the external object and maintain that position (Tyers, [0003]).
	Stallings in view of Tyres is not explicit on the controller is configured to determine whether or not the craft body is attached to an attachment position of the trailer for the craft body on the basis of the trailer positional information, however,
(see at least [0012] and [0022] provide a guide for an empty trailer (example: personal water craft), so that the driver of the vehicle to which the trailer is attached, may have a point of reference for determining the central location of the rear of the trailer as it is being backed into a predetermined position (example : boat launching ramp).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Tatro with the system disclosed by Stallings in view of Tyers in order to provide a guide for an empty trailer (example: personal water craft), so that the driver of the vehicle to which the trailer is attached, may have a point of reference for determining the central location of the rear of the trailer as it is being backed into a predetermined position (example : boat launching ramp) (Tatro, [0012]).

Regarding claim 8, Stallings further discloses a radio remote control operated by a user and configured to transmit an operation signal (see Fig. 1 item 6); 
the controller is configured to control the propulsion device on the basis of the trailer positional information in response to the controller receiving the operation signal from the radio remote control (see [0016] the owner calls for the boat to return to the trailer by pressing the Return button 11 on the remote control).

Regarding claim 10, Stallings further discloses control the propulsion device on the basis of weather information, in addition to the trailer positional information (see claim 3 The ability to maintain directional orientation from the vessel to the home location on shore during vessel movement that is caused by water and wind currents; where wind corresponds to the weather information).

Regarding claim 11, Stallings further discloses control the propulsion device to propel the craft body backward in a direction away from an attachment position of the trailer for the craft body on the basis of the trailer positional information (see [0012] backing the boat and trailer into the water to a water depth that is sufficient to lift the boat off of the trailer. At this point, the boat owner uses the hand-held remote control 6, FIG. 2, to back the boat off of the trailer, using the fore/aft thrusters in the boat).

Regarding claim 12, Stallings further discloses control the propulsion device to hold the craft body at a fixed point away from the attachment position (see [0013] While the boat owner is parking the trailer, the CPU of the instant invention uses the onboard thrusters to hold the boat on the previously recorded GPS position).

Regarding claim 15, Stallings further discloses the position acquisition portion includes a target recognizer (see [0013] This compass heading recorded by the CPU marks the location of the boat loading ramp and the trailer, which will be useful when it is time for the vessel to return to shore to pick up its owner; as well as [0014] When the boat owner returns to the boat ramp after parking the trailer, he presses the RETURN button 11 on the remote control 6. On the RETURN signal from the remote control 6, the CPU of the instant invention returns the boat to the home location).

Regarding claim 19, Stallings further discloses a switching operation portion configured to allow a user to switch a shift state of the propulsion device and a throttle opening of the propulsion device, (see Fig. 2 item 7and [0013] While the boat owner is parking the trailer, the CPU of the instant invention uses the onboard thrusters to hold the boat on the previously recorded GPS position); and
the controller is configured to perform at least one of the operation for releasing the craft body from the trailer and the operation for attaching the craft body to the trailer by controlling the propulsion device (see Fig. 2 item 11 and [0014] While the vessel was `Parked` and holding a GPS location, the CPU 1 continuously records the changing compass heading between the boat and the `home` location on shore. When the boat owner returns to the boat ramp after parking the trailer, he presses the RETURN button 11 on the remote control 6. On the RETURN signal from the remote control 6, the CPU of the instant invention returns the boat to the home location using the onboard thrusters for propulsion).

Regarding claim 21, Stallings further discloses the controller is configured control the propulsion device such that at least one of a position and an orientation of the craft body is held in a vicinity of the attachment position (see Fig. 2 item 7and [0013] While the boat owner is parking the trailer, the CPU of the instant invention uses the onboard thrusters to hold the boat on the previously recorded GPS position)

Regarding claim 22, Stallings further discloses the propulsion device includes a plurality of propulsion devices (see [0006] a thruster system consists of a bow thruster, to move the bow in a left or right direction, a stern thruster to move the stern or rear of the boat in a left or right direction, relative to the centerline of the boat, and a third thruster to move the boat in a forward and rearward direction, measured on an axis that is parallel to the long axis or centerline of the boat), and 
(see Fig. 2 items 8 and 9).

Regarding claim 23, Stallings further discloses acquire a thrust force of the propulsion device from at least one of a rotational speed of an engine and a rotational speed of a propeller, and control the thrust force of the propulsion device on the basis of the acquired thrust force of the propulsion device (see Fig. 2 item 12 and [0010] this hand-held device is the means to move the BOW left and right using control buttons 8, the ability to move the STERN left and right, using control buttons 9, the ability to move the vessel fore and aft, using the buttons 10, a single button 7 to PARK the vessel in a location that is distant from the owner, a button 11 to command the vessel to automatically RETURN to shore and finally, a button 12 to STOP all motion from the thruster propulsion system).



Claims 2-3, 5-6, 9, 16-18, 20, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0113769 A1 (“Stallings”) in view of US 2013/0297104 A1 (“Tyers”) and US 2016/0264220 A1 (“Laceky”) in further view of US 2003/0200911 A1 (“Tatro”).

Regarding claim 2, Stallings in view of Tyers is not explicit on acquire distance information which corresponds to a distance from the craft body to the trailer on the basis of the trailer positional information, however,
	Laceky discloses a boat loading system that acquires distance information which corresponds to a distance from the craft body to the trailer on the basis of the trailer positional information (see [0040] the system shown in FIG. 14 may include audible indicators that give the boat operator an indication of the distance to the boat trailer. The distance may be determined or calculated using any desired manner of determining the distance, such as an ultrasonic distance sensor, IR distance sensor, laser sensor, GPS, or a signal strength from the trailer, etc.);  and
control the propulsion device on the basis of the distance information (see [0041] FIG. 15 is a block diagram showing light source(s) 44 that may be mounted at a boat landing site, such as a boat trailer, dock, etc. the light source(s) 44 may be used as described above; as well as [0042] a user will use visual self-guidance to the target. The light source(s) 44 may be controlled by a controller, as described above, may be controlled with an ON/OFF switch, or may be configured to turn on with the trailer running lights).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Laceky with the system disclosed by Stallings in view of Tyers so that a user can have a visual target or path in which to align their boat in a centered fashion with the center line of the trailer and to load the boat properly, with greater ease, convenience, and consistency while also reducing the risk of damage to the boat, trailer, and vehicle (Laceky, [0052]).

Regarding claim 3, though Stallings discloses controlling a propulsion device to move the craft body, Stallings in view of Tyers is not explicit on acquire an orientation information corresponding to an orientation of the craft body with respect to the trailer, in addition to the distance information, and to control the propulsion device to move the craft body to an attachment position of the trailer for the craft body on the basis of the distance information and the orientation information, however,
Laceky discloses acquire an orientation information corresponding to an orientation of the craft body with respect to the trailer, in addition to the distance information (see Fig. 7A-7D and [0068] if the boat is level (side to side) the LED line should appear on the screen as a vertical line centered on the screen (e.g., FIG. 5). If the boat is tilted (side to side) for some reason, then the camera will be rotated as a result and the camera image will also be rotated on the monitor, causing the trailer LED strip to appear as a vertical line on the monitor but it will be angled (not perfectly vertical), and 
to control the propulsion device to move the craft body to an attachment position of the trailer for the craft body on the basis of the distance information and the orientation information (see [0038] The controller could then automatically display the camera image on the monitor when the boat is accelerating and is not planed or level. The user may even set the threshold(s) for this. This control example could provide a safer acceleration since the driver can see what is in front of the boat without having to take their hands off of the driving controls to turn on the camera video input to the monitor).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Laceky with the system disclosed by Stallings in view of Tyers so that a user can have a visual target or path in which to align their boat in a centered fashion with the center line of the trailer and to load the boat properly, with greater ease, convenience, and consistency while also reducing the risk of damage to the boat, trailer, and vehicle (Laceky, [0052]).

Regarding claim 5, Stallings in view of Tyers is not explicit on control the propulsion device to move the craft body to the attachment position when at least one of a speed of the craft body is not more than a craft body speed prescribed threshold, a rotational speed of an engine is not more than an engine rotational speed prescribed threshold, an acceleration of the craft body is not more than a craft body acceleration prescribed threshold, and an angular speed of the craft body is not more than a craft body angular speed prescribed threshold, however,
	Laceky discloses control the propulsion device to move the craft body to the attachment position when at least one of a speed of the craft body is not more than a craft body speed prescribed threshold, a rotational speed of an engine is not more than an engine rotational speed prescribed (see [0038] The controller could then automatically display the camera image on the monitor when the boat is accelerating and is not planed or level. The user may even set the threshold(s) for this. This control example could provide a safer acceleration since the driver can see what is in front of the boat without having to take their hands off of the driving controls to turn on the camera video input to the monitor. Likewise, the controller could automatically turn the camera input OFF when reaching a certain acceleration and/or levelness threshold).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Laceky with the system disclosed by Stallings in view of Tyers so that a user can have a visual target or path in which to align their boat in a centered fashion with the center line of the trailer and to load the boat properly, with greater ease, convenience, and consistency while also reducing the risk of damage to the boat, trailer, and vehicle (Laceky, [0052]). 

Regarding claim 6, Stallings in view of Tyers is not explicit on a second recording portion configured to record attachment position information of the attachment position, wherein the controller is configured to determine whether or not the craft body is movable to the attachment position on the basis of the attachment position information recorded in the second recording portion,
However Laceky discloses a second recording portion configured to record attachment position information of the attachment position (see Fig. 7A-7D item 10 and [0028]-[0030]), wherein 
the controller is configured to determine whether or not the craft body is movable to the attachment position on the basis of the attachment position information recorded in the second recording portion (see [0028] the display shows the boat trailer 10, the light source 18, and the water line 20. In this example, the boat trailer 10 is positioned to the right of the indicator lines 32, so the boat operator knows that the boat should be steered right as the boat approaches the boat ramp). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Laceky with the system disclosed by Stallings in view of Tyers so that a user can have a visual target or path in which to align their boat in a centered fashion with the center line of the trailer and to load the boat properly, with greater ease, convenience, and consistency while also reducing the risk of damage to the boat, trailer, and vehicle (Laceky, [0052]). 

Regarding claim 9, Stallings in view of Tyers is not explicit on an attitude detection portion configured to detect attitude information corresponding to an attitude of the craft body, wherein the controller is configured to control the propulsion device on the basis of the attitude information in addition to the trailer positional information, however,
	Laceky discloses an attitude detection portion configured to detect attitude information corresponding to an attitude of the craft body, wherein the controller is configured to control the propulsion device on the basis of the attitude information in addition to the trailer positional information (see [0028]-[0030] the display shows the boat trailer 10, the light source 18, and the water line 20. In this example, the boat trailer 10 is positioned to the right of the indicator lines 32, so the boat operator knows that the boat should be steered right as the boat approaches the boat ramp).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Laceky with the system disclosed by Stallings in view of Tyers so that a user can have a visual target or path in which to align their boat in a centered fashion with the center line of the trailer and to load the boat properly, with greater ease, convenience, and consistency while also reducing the risk of damage to the boat, trailer, and vehicle (Laceky, [0052]).

Regarding claim 16, Stallings in view of Tyers is not explicit on the position acquisition portion comprises a receiving portion configured to receive a signal transmitted from a transmitter of the trailer, however,
Laceky discloses the position acquisition portion comprises a receiving portion configured to receive a signal transmitted from a transmitter of the trailer (see [0040] the system shown in FIG. 14 may include audible indicators that give the boat operator an indication of the distance to the boat trailer. The distance may be determined or calculated using any desired manner of determining the distance, such as an ultrasonic distance sensor, IR distance sensor, laser sensor, GPS, or a signal strength from the trailer, etc.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Laceky with the system disclosed by Stallings in view of Tyers so that a user can have a visual target or path in which to align their boat in a centered fashion with the center line of the trailer and to load the boat properly, with greater ease, convenience, and consistency while also reducing the risk of damage to the boat, trailer, and vehicle (Laceky, [0052]).

Regarding claim 17, Stallings in view of Tyers is not explicit on an obstacle detection portion arranged vertically above a chine line of the craft body, and configured to detect whether an obstacle is around the craft body, however,
Laceky discloses an obstacle detection portion arranged vertically above a chine line of the craft body, and configured to detect whether an obstacle is around the craft body (see Fig. 5 and [0067] If the camera is fixed on the nose of the boat and is mounted such that the camera is level with respect to the water, then the camera image on the monitor will accurately reflect the alignment relationship of the boat's loading approach with respect to the trailer's LED light strip).


Regarding claim 18, Stallings in view of Tyers is not explicit on the trailer is provided with a supporting portion on which the craft body is loadable, and an indicator arranged vertically above the supporting portion, and the position acquisition portion is configured to acquire the trailer positional information on the basis of a position of the indicator, however,
Laceky discloses the trailer is provided with a supporting portion on which the craft body is loadable (see Fig. 11), and
an indicator arranged vertically above the supporting portion (see Fig. 11 item 38), and 
the position acquisition portion is configured to acquire the trailer positional information on the basis of a position of the indicator (see [0035] In addition, the beacon light 36 is coupled to the trailer 10 proximate the rear end of the trailer 10. In this example, a second beacon light 38 is mounted to the winch post assembly 39 below the winch stand bumpers 16. The beacon light 38 is positioned where it will not be submerged when the trailer 10 is on the boat ramp. The beacon light 38 will help the boat operator identify the proper boat trailer, as well as increase the visibility of the trailer in low visibility conditions).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Laceky with the system disclosed by Stallings in view of Tyers so that a user can have a visual target or path in which to align their boat in a centered 

Regarding claim 20, Stallings in view of Tyers is not explicit on the controller is configured to acquire an orientation of the craft body with respect to a supporting portion of the trailer on which the craft body is loadable on the basis of the trailer positional information when moving the craft body to an attachment position, and control the propulsion device such that the orientation of the craft body is substantially parallel to a direction in which the supporting portion extends on the basis of the orientation of the craft body with respect to the supporting portion of the trailer, however,
Laceky discloses the controller is configured to acquire an orientation of the craft body with respect to a supporting portion of the trailer on which the craft body is loadable on the basis of the trailer positional information when moving the craft body to an attachment position (see [0028]-[0030] the display shows the boat trailer 10, the light source 18, and the water line 20. In this example, the boat trailer 10 is positioned to the right of the indicator lines 32, so the boat operator knows that the boat should be steered right as the boat approaches the boat ramp), and 
control the propulsion device such that the orientation of the craft body is substantially parallel to a direction in which the supporting portion extends on the basis of the orientation of the craft body with respect to the supporting portion of the trailer (see [0030] the boat is even closer to the boat trailer 10, so the boat trailer 10 appears larger on the display 30. In this example, the boat trailer 10 is now aligned with the indicator lines, so the boat operator knows that the boat should be steered straight ahead the boat continues to approach the boat ramp. In FIG. 7D, the boat is close to the boat trailer 10 and still aligned, so the boat operator knows that the boat can just be moved straight ahead and loaded in a conventional manner).


Regarding claim 24, Stallings discloses a small craft (see [0016] where the boat correspond to the craft body);
the small craft includes a craft body which is loadable on the trailer (see [0016] where the boat correspond to the craft body),
a propulsion device configured to propel the craft body (see the bow thruster control buttons 8, the stern thruster control buttons 9 and the fore/aft control buttons);
a controller configured to control the propulsion device on the basis of the trailer positional information during one or more operations selected from the group consisting of an operation for releasing the craft body from the trailer and an operation for attaching the craft body to the trailer (see [0016] With the boat safely parked, the owner retrieves the tow vehicle and trailer from its parked location, backs the trailer into the water, and calls for the boat to return to the trailer by pressing the Return button 11 on the remote control. Using his remote control of the instant invention, the boat owner may safely and conveniently unload and load his boat on to his trailer without help from other people).
Stallings is not explicit on a controller including a digital signal processor or a dedicated signal processing circuit configured to automatically control the propulsion device on the basis of the trailer positional information, however,
(see [0045] the programmable processor control unit 30 transmits to activate a bow distance, velocity and position transducer 46. Upon activation of the bow distance, velocity and position transducer 46, real-time distance and velocity information is detected and wirelessly transmitting to the programmable processor control unit 30 distance and velocity information of the bow 69 of the marine vessel 60 in relation to an external object 70 (i.e. an environment such as a marina, another marine vessel or rocks etc.). In this embodiment, the programmable processor control unit 30 is in electronic communication with a plurality of actuators 53 which control the forward/reverse drive selector 62 to maintain the marine vessel's 60 velocity preferably at a maximum of five knots).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Tyers with the system disclosed by Stallings in order to detect and transmit a set of distance information between the marine vessel and an external object (i.e. a dock, another marine vessel, a structure above water, or buoy for example) to enable the programmable automatic docking system to navigate the marine vessel to a final pre-selected position from the external object and maintain that position (Tyers, [0003]).
Stallings in view of Tyers is not explicit on a trailer, including a signal output portion configured to output a signal, on which the small craft is loadable and a position acquisition portion configured to acquire trailer positional information, about a position of the trailer, by receiving the signal output from the signal output portion of the trailer, however,
Laceky discloses a signal output portion configured to output a signal, on which the small craft is loadable and a position acquisition portion configured to acquire trailer positional information, about a position of the trailer, by receiving the signal output from the signal output portion of the trailer (see [0040] the system shown in FIG. 14 may include audible indicators that give the boat operator an indication of the distance to the boat trailer. The distance may be determined or calculated using any desired manner of determining the distance, such as an ultrasonic distance sensor, IR distance sensor, laser sensor, GPS, or a signal strength from the trailer, etc.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Laceky with the system disclosed by Stallings in view of Tyers so that a user can have a visual target or path in which to align their boat in a centered fashion with the center line of the trailer and to load the boat properly, with greater ease, convenience, and consistency while also reducing the risk of damage to the boat, trailer, and vehicle (Laceky, [0052]).
Stallings in view of Tyres is not explicit on the controller is configured to determine whether or not the craft body is attached to an attachment position of the trailer for the craft body on the basis of the trailer positional information, however,
	Stallings in view of Tyres and Laceky is not explicit on the controller is configured to determine whether or not the craft body is attached to an attachment position of the trailer for the craft body on the basis of the trailer positional information, however,
	Tatro discloses a self-activating boat trailer backing guide where the controller is configured to determine whether or not the craft body is attached to an attachment position of the trailer for the craft body on the basis of the trailer positional information (see at least [0012] and [0022] provide a guide for an empty trailer (example: personal water craft), so that the driver of the vehicle to which the trailer is attached, may have a point of reference for determining the central location of the rear of the trailer as it is being backed into a predetermined position (example : boat launching ramp).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Tatro with the system disclosed by Stallings in view of Tyres and Laceky in order to provide a guide for an empty trailer (example: personal water 

Regarding claim 25, Stallings in view of Tyers is not explicit on the signal output portion of the trailer includes a transmitter configured to transmit the signal, however,
Laceky discloses the signal output portion of the trailer includes a transmitter configured to transmit the signal trailer (see [0040] the system shown in FIG. 14 may include audible indicators that give the boat operator an indication of the distance to the boat trailer. The distance may be determined or calculated using any desired manner of determining the distance, such as an ultrasonic distance sensor, IR distance sensor, laser sensor, GPS, or a signal strength from the trailer, etc.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Laceky with the system disclosed by Stallings in view of Tyers so that a user can have a visual target or path in which to align their boat in a centered fashion with the center line of the trailer and to load the boat properly, with greater ease, convenience, and consistency while also reducing the risk of damage to the boat, trailer, and vehicle (Laceky, [0052]).

Regarding claim 26, Stallings in view of Tyers is not explicit on the transmitter includes a plurality of transmitters mounted on the trailer, however,
Laceky discloses the transmitter includes a plurality of transmitters mounted on the trailer (see [0040]-[0041] FIG. 15 is a block diagram showing light source(s) 44 that may be mounted at a boat landing site, such as a boat trailer, dock, etc. the light source(s) 44 may be used as described above).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Laceky with the system disclosed by Stallings 

Regarding claim 27, Stallings further discloses a radio remote control to be operated by a user, configured to transmit an operation signal, wherein the controller of the small craft is configured to control the propulsion device on the basis of the trailer positional information in response to the controller receiving the (see Fig. 1 item 6 and [0016] the owner calls for the boat to return to the trailer by pressing the Return button 11 on the remote control).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0113769 A1 (“Stallings”) in view of US 2013/0297104 A1 (“Tyers”), US 2016/0264220 A1 (“Laceky”) and US 2003/0200911 A1 (“Tatro”) in further view of US 2011/0104963 A1 (“Ellis”).

Regarding claim 4, Stallings discloses a position detection portion configured to detect craft body positional information about the craft body and a first recording portion configured to record information relating to the craft body (see [0013] At this point, the CPU 1 FIG. 1, records the GPS location of the vessel in its parked location using the GPS receiver 4 that is mounted on the vessel in clear view of the orbiting GPS satellites);  
the controller is configured to record sailing track information of the craft body, which corresponds to a sailing track of the craft body, in the first recording portion on the basis of the craft body positional information when moving the craft body to the attachment position (see [0013] On the `Park` command, button 7, FIG. 2, the CPU 1 also records the compass heading from the vessel to the trailer, using a directional radio transmission from the transponder 5, FIG. 1, to the vessel. This compass heading recorded by the CPU marks the location of the boat loading ramp and the trailer, which will be useful when it is time for the vessel to return to shore to pick up its owner).
Stallings in view of Tyers, Laceky, and Tatro is not explicit on when failing to move the craft body to the attachment position, control the propulsion device to cause the craft body to return to a position, from which the craft body is movable to the attachment position, along the sailing track based upon the sailing track information recorded in the first recording portion, however,
Ellis discloses an electrically powered watercraft where when failing to move the craft body to the attachment position, control the propulsion device to cause the craft body to return to a position, from which the craft body is movable to the attachment position, along the sailing track based upon the sailing track information recorded in the first recording portion (see [0253] Once the user releases the joystick, the craft begins to steer toward the closest waypoint along the path. The net effect is that the user temporarily controls the direction of the boat and can change the cruise speed by adjusting the joystick in the forward direction for more than some time interval, e.g., 2 seconds. If the user moves the joystick backward for more than some time interval, e.g., 1 second, the boat goes into reverse at the speed indicated by the position of the joystick and the message "Auto-Pilot Disengaged" is displayed).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ellis with the system disclosed by Stallings in view of Tyers, Laceky, and Tatro in order to improve the steerability of electrically powered watercraft (Ellis, Abstract).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0113769 A1 (“Stallings”) in view of US 2013/0297104 A1 (“Tyers”), US 2016/0264220 A1 (“Laceky”) and US 2003/0200911 A1 (“Tatro”) in further view of US 2013/0147156 A1 (“Velton”).

Regarding claim 7, Stallings in view of Tyers, Laceky, and Tatro is not explicit on the controller is configured to determine whether or not the craft body is attached to the attachment position on the basis of the trailer positional information, however,
Velton discloses systems and methods for automatically connecting a watercraft to a trailer that is configured to determine whether or not the craft body is attached to the attachment position on the basis of the trailer positional information (see [0023] Once the trailer having the system of the invention is submerged to an appropriate depth, the operator of watercraft (120) uses bow target (103) as a visual guide for navigating watercraft (120) onto the trailer until the bow of watercraft (120) abuts bow target (103). The operator then applies sufficient thrust to enable watercraft (120) to compress toad compression member (104) such that leading edge (401) of keel hook (119) rides against catch mechanism (111) thereby compressing load compression member (115) which forces notch (402) to engage cross member (301) as watercraft (120) advances. Once in this position, the forward motion of watercraft (120) is stopped and the resistance provided by the compression of load compression member (104) holds cross-member (301) and notch (402) in an engaged position),
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Velton with the system disclosed by Stallings in view of Tyers, Laceky, and Tatro so that  a watercraft to be connected to a submerged trailer so that the watercraft can be withdrawn from a body of water by a single operator (Velton, Abstract).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0113769 A1 (“Stallings”) in view of US 2013/0297104 A1 (“Tyers”) and US 2003/0200911 A1 (“Tatro”) in further view of US 2013/0147156 A1 (“Velton”).

Regarding claim 13, Stallings in view of Tyers and Tatro is not explicit on the controller is configured to determine whether or not to propel the craft body backward in the direction away from the attachment position on the basis of at least one of a fixation state of a fixation portion configured to fix the craft body to the trailer, a position of the propulsion device in a vertical direction relative to a water surface, and a presence or absence of an obstacle around the craft body, however,
Velton discloses the controller is configured to determine whether or not to propel the craft body backward in the direction away from the attachment position on the basis of at least one of a fixation state of a fixation portion configured to fix the craft body to the trailer, a position of the propulsion device in a vertical direction relative to a water surface, and a presence or absence of an obstacle around the craft body (see [0023]-[0024] In order to launch a watercraft from a trailer that is equipped with a system according to the invention, the operator may engage winch (118) to draw latch arm (110) down towards frame (101) until catch mechanism (111) and keel hook (119) are disengaged, With gravity securing watercraft (120) to the trailer, watercraft (120) and the trailer are backed into a body of water until the trailer is sufficiently submerged to permit watercraft (120) to float and lift away from the trailer. Watercraft (120) is then backed out away from the trailer and the trailer is withdrawn from the body of water).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Velton with the system disclosed by Stallings in view of Tyers and Tatro so that  a watercraft to be connected to a submerged trailer so that the watercraft can be withdrawn from a body of water by a single operator (Velton, Abstract).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0113769 A1 (“Stallings”) in view of US 2013/0297104 A1 (“Tyers”), US 2003/0200911 A1 (“Tatro”) and US 2013/0147156 A1 (“Velton”) in further view of US 2016/0039504 A1 (“Okamoto”).

Regarding claim 14, Stallings in view of Tyers, Tatro and Velton is not explicit on an obstacle detection portion configured to detect whether an obstacle is around the craft body, wherein during backward propulsion of the craft body in the direction away from the attachment position, the controller is configured to control the propulsion device to stop propelling the craft body backward when the obstacle detection portion detects that an obstacle has appeared, however,
Okamoto discloses a jet propelled watercraft with an obstacle detection portion configured to detect whether an obstacle is around the craft body, wherein during backward propulsion of the craft body in the direction away from the attachment position, the controller is configured to control the propulsion device to stop propelling the craft body backward when the obstacle detection portion detects that an obstacle has appeared (see [0139] If in step S21, it is determined that the output value Vs of the shift position sensor 68 did not change within the predetermined time T2 (step S21: NO), the ECU 70 determines that an obstacle that obstructs the movement of the reverse gate 33 is present and enters step S25. Also, if in step S22, it is determined that the change amount per unit time of the output value Vs of the shift position sensor 68 is not more than the predetermined value .gamma.1 (step S22: YES), the ECU 70 determines that an obstacle that obstructs the movement of the reverse gate 33 is present and enters step).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Okamoto with the system disclosed by 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612.  The examiner can normally be reached on Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATHEW FRANKLIN GORDON/Examiner, Art Unit 3665